DETAILED ACTION
Claims 1-4, 6-14 and 16-20 (filed 01/31/2022) have been considered in this action.  Claims 1, 11 and 20 have been amended.  Claims 5 and 15 have been canceled.  Claims 2-4, 6-10, 12-14 and 16-19 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 3, filed 01/31/2022, with respect to rejection of claims 1-4, 6-14 and 16-20 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-4, 6-14 and 16-20 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments, see page 8 paragraphs 3, filed 01/31/2022, with respect to rejection of claims 1-4, 6-14 and 16-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-4, 6-14 and 16-20 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 4, filed 01/31/2022, with respect to rejection of claims 1-4, 6-14 and 16-20 under 35 U.S.C. 103 have been rejection of claims 1-4, 6-14 and 16-20 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based upon the prior art of record, no prior art reference or obvious combination of prior art references has been found to teach the following claimed features:
Storing positional information of an air cleaning apparatus in an indoor space, acquiring region-by-region air pollution information from a moving cleaning apparatus while it moves in an indoor space, displaying the air pollution information in an augmented reality display, and when a user selects an air cleaning apparatus on the AR display, displays in response to a user input on the air cleaning apparatus guide information for guiding a change in position of the moving cleaning apparatus based on the air pollution information on the AR display, and supplying a command to the air cleaning apparatus for controlling an operation of the air cleaning apparatus. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116